        Case 1:18-cv-01784-RAH Document 66 Filed 05/08/20 Page 1 of 2




          In the United States Court of Federal Claims
                                      No. 18-1784C
                                      (May 8, 2020)

                                          )
 ROBERT J. LABONTE, JR.,                  )
                                          )
                    Plaintiff,            )
                                          )
 v.                                       )
                                          )
 UNITED STATES,                           )
                                          )
                     Defendant.           )
                                          )
                                          )

                                        ORDER


        On May 8, 2020, the parties submitted a Joint Status Report (ECF 65) reporting
that the Army Board for Correction of Military Records again denied the plaintiff’s claim
on remand from this Court and proposing a schedule for further proceedings,

      The Court adopts the parties’ proposed schedule. Accordingly, the parties shall
adhere to the following schedule:

      June 10, 2020: the defendant shall file the supplemental administrative record;

      July 1, 2020: the plaintiff shall file his motion for judgment on the administrative
      record;

      August 6, 2020: the defendant shall file its cross-motion for judgment on the
      administrative record and opposition to the plaintiff’s motion for judgment on the
      administrative record;

      September 11, 2020: the plaintiff shall file his opposition to the defendant’s
      motion for judgment on the administrative and reply in support of his motion;

      October 8, 2020: the defendant shall file its reply in support of its motion.
        Case 1:18-cv-01784-RAH Document 66 Filed 05/08/20 Page 2 of 2



      The Court will schedule oral argument after briefing is complete in provide an
opportunity for a law student to appear in court.

      It is so ORDERED.


                                                        s/ Richard A. Hertling
                                                        Richard A. Hertling
                                                        Judge




                                           2
